UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6176


DAVID EUGENE BRINKLEY,

                Plaintiff - Appellant,

          v.

THE UNITED STATES OF AMERICA; ROSCOE RAMSEY, Doctor; DOCTOR
CARLOS DUCHESNE; P. A. GONZALEZ; WARDEN TOMMY JOHNS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03084-BO)


Submitted:   June 26, 2012                 Decided:   July 12, 2012


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Eugene Brinkley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Eugene       Brinkley    appeals    the   district         court’s

order    dismissing     under      28   U.S.C.    § 1915(e)(2)(B)          (2006)   this

action filed pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal

Tort Claims Act.        We have reviewed the record and find that this

appeal is frivolous.             Accordingly, we dismiss the appeal for the

reasons    stated     by    the     district     court.      Brinkley       v.   United

States, No. 5:10-ct-03084-BO (E.D.N.C. Mar. 11, 2011 & Jan. 10,

2012).     We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented      in   the     materials

before    the   court      and    argument     would   not   aid     the    decisional

process.

                                                                             DISMISSED




                                           2